         Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 1 of 7




            IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

(1)   EVA GIVEN KOPADDY, AS                              )
      ADMINISTRATOR FOR THE                              )
      ESTATE OF RONALD GIVEN,                            )
                         Plaintiff,                      )
                                                         )
v.                                                       ) Case No. CIV-20-1280-G
                                                         )
(1)    POTTAWATOMIE COUNTY                               )
       PUBLIC SAFETY CENTER TRUST                        ) JURY TRIAL DEMANDED
       an Oklahoma Title 60 authority;                   )
                                                         )
(2)    BREONNA R. THOMPSON,                              )
       individually and in her capacity as               )
       Executive Director of the Pottawatomie            )
       County Public Safety Center Trust;                )
                                                         )
(3)    MASON WILSON, individually and in his             )
       capacity as the Chief of Police of the Shawnee )
       Police Department;                                )
                                                         )
(4)    BRAD BANEY, individually and in his               )
       official capacity as Lieutenant of the            )
       Pottawatomie County Public Safety Center;         )
                                                         )
(5)    KORBIN WILLIAMS, individually and                 )
       in his official capacity as a law enforcement     )
       officer;                                          )
                                                         )
(6)    JAKE DUGGAN, individually and                     )
       in his/her official capacity as a law enforcement )
        officer;                                         )
                                                         )
(7-12) JOHN/JANE DOES (1-6), unknown individuals )
       who were involved but not yet identified,         )
       and in their individual capacity,                 )
                                      Defendants.        )

              OBJECTION TO DEFENDANT MASON WILSON’S
               MOTION TO DISMISS AND BRIEF IN SUPPORT
           Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 2 of 7




       COMES NOW, Plaintiff, Eva Kopaddy, Administrator of the Estate of Ronald

Given, by and through her counsel or record and objects to Mason Wilson’s Motion to

Dismiss and Brief in Support [Doc. 27]. Defendant is not entitled to qualified immunity

because he, by virtue of his position as Chief of the Shawnee Police Department who

developed and implemented the policies governing as well as the training of the police

officers guarding Mr. Given at the hospital, deprived the decedent to his clearly established

constitutional right to medical attention. In support of this objection, Plaintiff urges as

follows:

       Defendants Mason Williams, as Chief of the Shawnee Police Department, is directly

responsible for the policies governing Defendant officers Duggan and Williams as well as

being responsible for their training. The officers were assigned to watch the decedent at St.

Anthony Hospital who had been placed on an Emergency Order of Detention for a mental

health crisis. Earlier in the day, Shawnee Police Department had responded to a call from

a local store where the decedent was displaying erratic behavior, requesting that store

employees contact the police because someone was trying to kill him. [Doc. 18 at ¶ 19]. It

was apparent to the responding officers that decedent was suffering from a medical

condition as they had him transported to a hospital rather than jail. (Id. at ¶ 21). The

emergency physician who examined the decedent determined that the decedent should

immediately be admitted to a behavioral health center. Unfortunately, there were no beds

available, so the decision was made to keep the decedent at St. Anthony hospital and have

the police “sit on” him until he could be transported to a mental health facility. (Id.).


                                              2
           Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 3 of 7




       While decedent was awaiting transport to a mental health facility, he again began to

exhibit erratic behavior and attempted to leave the hospital. (Id. at ¶ 22). The Defendant

officers observed decedent sweating, chanting unintelligibly and pulling at his back. (Id.).

He asserted that he was fixing his back surgically, when asked. (Id.). He started undressing

and attempted to leave the hospital room. Defendant officers told him he could not leave,

and in his attempt to do so, decedent pushed Defendant Duggan’s shoulder with his left

hand. (Id.). Rather than handcuff him or ask the hospital for some other form of restraint

or medical intervention while they continued to wait for transport to a mental health

facility, Defendant Duggan immediately placed decedent under arrest and transported him

to jail, despite being fully aware that decedent was in need of medical treatment. (Id.).

These actions were taken based on the policies of the Shawnee Police Department and the

training he had received as a Shawnee police officer.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks omitted). A plaintiff must allege

specific facts that would support the conclusion that he is entitled to relief. Khalik v. United

Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012) (“[M]ere labels and conclusions . . . will

not suffice.”) (internal quotation marks omitted). Accepting all alleged facts as true, it is

clear that Defendants deprived decedent of his clearly established constitutional right to

medical treatment based on department policies and training. Donahue v. Wihongi, 948

F.3d 1177, 1186 (10th Cir. 2020).

       The government is obligated to provide medical treatment to those in its custody.
                                               3
           Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 4 of 7




Garcia v. Sale Lake City, 768 F.2d 303, 307 (10th Cir.1985). Defendants Duggan and

Williams displayed deliberate indifference to decedent’s need for medical attention when

they arrested and jailed him despite the medical diagnosis for immediate treatment. Estate

of Hocker by Hocker v. Walsh, 22 F.3d 995, 998 (10th Cir. 1994). After decedent pushed

Duggan’s shoulder as he attempted to act out his delusions, rather than contact medical

staff to see if they could sedate decedent or take some other action to calm the decedent

during his observable mental health crisis, Defendants Duggan and Williams immediately

arrested the decedent knowing full well he required medical attention. The reason they

were even present at the hospital was to guard decedent and ensure he was transported to

a mental health facility.

       Plaintiff has alleged that the actions taken by Defendants Duggan and Williams

were “sufficiently harmful to evidence deliberate indifference to [decedent’s] medical

needs.” McBride v. Deer, 240 F. 3d 1287, 1289 (10th Cir. 2001). Rather than see to his well

being and ensure he received the medical intervention he needed, they used decedent’s

expression of the delusions he was suffering, i.e. attempting to leave the hospital because

someone was trying to kill him, to place him under arrest and take him to jail where he

could not receive the attention he required. These actions were taken in conformance with

established departmental policy and training. In addition, they apparently did not

communicate to the jail that decedent was suffering a mental health crisis because Lt.

Baney, who was supervising the jail at the time decedent was transported to the jail,

asserted that decedent was intoxicated in his judicial request for decedent to be released

from jail for medical treatment. [Doc. 18 at ¶ 27]. This failure to communicate the

                                            4
           Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 5 of 7




decedent’s medical condition to the jail was also in conformance with departmental policy

and training. As such, rather than receive his prescribed treatment, decedent ended up dead

as a result of Mason Wilson’s failure to implement appropriate policies and training

regarding the handling of an individual in police custody suffering a mental health crisis

and requiring immediate medical intervention. Defendant officers Duggan and Williams

deliberate indifference to his need for immediate medical intervention for his mental health

crisis was a reflecting of these failures.

        Plaintiff has alleged both objective and subjective facts that establish the Defendant

officers Duggan’s and Williams’ deliberate indifference to the decedent’s serious medical

needs. It has been objectively established because it was after evaluation by a physician

that a mental health intervention was prescribed. Upon evaluation, decedent was placed on

an emergency order of detention requiring admission to a mental health facility. A bed was

not immediately available, so decedent was kept at St. Anthony under guard by Shawnee

police. In addition, decedent’s condition was so obvious to the police that originally arrived

on scene in response to a call about decedent transported him to the hospital rather than

jail.

        From a subjective standpoint, Defendants Duggan and Williams were assigned to

guard decedent while he awaited a bed in a mental health facility. As such, they were

specifically aware that he was undergoing a mental health crisis. They also observed him

in a delusional and erratic state. Despite what they knew, they arrested him, ironically

enough, because of actions he took as a result of his medical condition and deprived him

of the treatment a physician had already determined he needed.

                                              5
          Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 6 of 7




       Defendant Wilson’s liability arises from his subordinates, Defendants Duggan and

Williams, having violated decedent’s constitutional rights. “To impose §1983 liability the

plaintiff first ha[s] to establish the supervisor’s subordinates violated the [C]onstitution.”

Dodds v. Richardson, 614 F.3d 1185, 1194-95 (10th Cir. 2010) (Quotations omitted). As

discussed supra, decedent had a well established and constitutionally protected right to

receive necessary medical treatment while in police custody. Defendants Duggan and

Williams knowingly deprived him of this right when they took him to jail rather than

“sit[ting] on” him until a bed was available in a mental health facility. The constitutional

deprivation was a direct result of Defendant Wilson’s policies and training.

       Taking all Plaintiff’s allegations as true, this Court should deny Defendant Wilson’s

Motion to Dismiss because Plaintiff has alleged facts sufficient to support that decedent

was deprived of his clearly established constitutional right to medical treatment as a result

of Defendant Wilson’s failure to implement appropriate policies and training with regard

to the provision of necessary medical treatment to individuals in police custody. Defendant

officers were fully aware of decedent’s diagnoses, the emergency order of detention, and

observed for themselves his erratic and delusional behavior. Despite their actual

knowledge, Defendants arrested decedent because of actions he took in furtherance of his

delusional behavior, taking him to jail, rather than seeking assistance from medical

personnel, and depriving him of the mental health intervention he so desperately needed.

Upon information and belief they failed to communicate, or did not sufficiently

communicate, decedent’s condition to jail personnel, who assumed decedent was

intoxicated. These deprivations came as a direct result of Defendant Wilson’s failures in

                                              6
          Case 5:20-cv-01280-G Document 30 Filed 05/03/21 Page 7 of 7




policymaking and training. As such, Defendant Wilson’s motion to dismiss should be

denied.




Dated this 3rd day of May, 2021.           Respectfully submitted,

                                           CHANDA GRAHAM, PLLC
                                           PO Box 7771
                                           Edmond, OK 73083
                                           Telephone: (405) 209-8980
                                           Facsimile: (405) 302-0606
                                           Email: ChandaGPLLC@gmail.com

                                           /s Chanda R. Graham_____________________
                                           Chanda R. Graham, OBA #17809

                             CERTIFICATE OF SERVICE

       I certify that on this 3rd day of May 2021, I electronically transmitted the foregoing
pleading to the Clerk of Court using the ECF System for filing. Based on the records
currently on file in this case, the Clerk of Court will transmit a Notice of Electronic Filing
to those registered participants of the ECF System.

                                                  /s Chanda R. Graham____________
                                                  Chanda R. Graham




                                              7
